Name: COUNCIL REGULATION (EEC) No 1421/93 of 7 June 1993 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: plant product;  EU finance;  tariff policy
 Date Published: nan

 No L 140/6 Official Journal of the European Communities 11 . 6 . 93 COUNCIL REGULATION (EEC) No 1421/93 of 7 June 1993 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in these cases, it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties totally ; Whereas the decision for the suspension of these autono ­ mous duties should be taken by the Community ; Whereas, in view of the difficulty of assessing accurately short-term trends in the economic situation in the rele ­ vant sectors, suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the table appearing in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 July 1993 to 30 June 1994. Article 2 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 7 June 1993 . For the Council The President M. JELVED 11 . 6. 93 Official Journal of the European Communities No L 140/7 ANNEX Autonomous CN code Taric Description of goods duties C/o) ex 0710 21 00 * 10 Peas in pods, of the species Pisum sativum of the variety Hortense axiphium, frozen, of a thickness not exceeding 6 mm, to be used, in their pods, in the manufacture of prepared meals (a) (b) 0 ex 0711 90 60 * 11 Mushrooms, excluding mushrooms of the species * 91 Agaricus spp., provisionally preserved in brine, in sulphur water, or in other preservative solutions, but unsuitable in that state for immediate consumption, for the food-canning industry (a) 0 ex 0712 30 00 * 17 Mushrooms, excluding mushrooms of the species * 24 Agaricus spp., dried, whole or in identifiable slices or pieces, for treatment other than simple repacking for retail sale (a) (b) 0 ex 0713 33 90 * 20 Beans, white, dried, of the species Phaseolus vulgaris, of which not more than 2 % by weight are retained by a screen with apertures of a diameter of 8 mm, for use in the food-canning industry (a) 0 ex 0804 10 00 * 1 1 Dates, fresh or dried, for the processing industry, other * 21 than for the production of alcohol (a) 0 ex 0804 10 00 * 12 Dates, fresh or dried, for packing for retail sale into * 22 immediate packings of a net content not exceeding 1 1 kg (a) 0 ex 0810 40 50 * 10 Fruit of the species Vaccinium sacrocarpon, fresh 0 ex 0810 90 80 * 10 Rose-hips, fresh 0 0811 90 SO * 66 Fruit of the genus Vaccinius, whether or not cooked, 0811 90 70 * 67 frozen, not containing added sugar of other sweet- 0 ex 0811 90 99 ening matter ex 0811 90 99 * 40 Rose-hips, whether or not cooked, frozen, not con ­ taining added sugar or other sweetening matter 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) However, the suspension is not allowed where processing is carried out by retail or catering Undertakings.